Citation Nr: 1107806	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-05 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a right 
knee disability before May 9, 2007, and since September 1, 2007.

2.  Entitlement to an extension of the temporary total rating for 
a right knee disability in excess of the three months currently 
assigned from May 9, 2007 to August 31, 2007.

3.  Entitlement to service connection for a left knee disability, 
including as secondary to the service-connected right knee 
disability.

4.  Entitlement to service connection for varicose veins of the 
left lower extremity, including as secondary to the service-
connected right knee disability or as secondary to a left knee 
disability.  

5.  Entitlement to service connection for varicose veins of the 
right lower extremity including as secondary to the service-
connected right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from 
May 1977 to October 1977 and from February 1978 to March 1981.

This appeal to the Board of Veterans' Appeals (Board) is from an 
October 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In September 2010, the Veteran testified at a hearing at the RO 
before the undersigned Acting Veterans Law Judge (AVLJ), commonly 
referred to as a Travel Board hearing.  A transcript of this 
hearing is associated with the claims folder.

The issues of service connection for a left knee disability, 
varicose veins of the left lower extremity, and varicose veins of 
the right lower extremity and are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to the May 9, 2007 right knee surgery the Veteran had 
moderate instability in her right knee.

2.  Prior to the May 9, 2007 right knee surgery the Veteran had 
arthritis in her right knee with swelling and painful motion.

3.  Since the May 9, 2007 right knee surgery, the Veteran has 
demonstrated limitation of extension of the right knee to 10 
degrees, but the Veteran has not shown limitation of flexion to a 
compensable level. 

4.  The medical evidence shows that the Veteran's right knee 
surgery in May 2007 corrected the instability in her right knee, 
such that no evidence of instability was found on the follow-up 
examinations.

5.  During the May 2007 surgery, the Veteran's meniscus was 
excised, and her right knee has remained symptomatic following 
the procedure.

6.  Following her temporary total period allotted for 
convalescence following right knee surgery, the records do not 
demonstrate that the Veteran had incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic immobilization 
of one major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for continued 
use of a wheelchair or crutches (regular weight-bearing 
prohibited).


CONCLUSIONS OF LAW

1.  Prior to May 2007, the criteria are met for a 20 percent 
rating for right knee instability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5257 (2010).

2.  Prior to May 2007, the criteria are met for a separate 10 
percent rating for arthritis in the right knee.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2010).

3.  The criteria for a rating for the right knee in excess of 10 
percent based on either instability or limitation of motion 
following the Veteran's post-surgical convalescence have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2010).

4.  The criteria for a separate 10 percent rating for the removal 
of the meniscus in the Veteran's right following the Veteran's 
post-surgical convalescence have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5258, 
5259 (2010).

5.  The criteria for an extension of the a temporary total rating 
based on the need for additional convalescence following right 
knee surgery have not been met.  38 U.S.C.A. § 1156 (West 2002); 
38 C.F.R. § 4.30 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, letters satisfying the notice requirements 
of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in June 2007, 
August 2007, and April 2009.  The letters informed her of the 
evidence necessary to substantiate her increased rating claim, 
and her and VA's respective responsibilities in obtaining 
supporting evidence.  The letters also complied with Dingess by 
also apprising her of the disability rating and downstream 
effective date elements of her claims.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content. 

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical and 
other records that she identified.  The Veteran testified at a 
hearing before the Board.  She was also examined for VA 
compensation purposes in July 2007, September 2008, and October 
2009.  The Board finds the above VA examinations to be thorough 
and adequate upon which to base a decision with regard to the 
Veteran's claims.  The VA examiners personally interviewed and 
examined the Veteran, including eliciting a history from the 
Veteran, and provided the information necessary to evaluate her 
disability under the applicable rating criteria.  

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.
 




II.  Increased Rating for a Right Knee Disability

In April 2007, the Veteran filed a claim requesting rating in 
excess of 10 percent for her right knee disability claiming that 
her right knee condition had worsened and informing VA that she 
would be undergoing surgery on it in May.  

In October 2007, the RO granted a temporary 100 percent rating 
from May 9, 2007 to August 31, 2007, for the Veteran's knee 
surgery and convalescence.  Following the convalescent period, 
the RO returned the Veteran to the 10 percent rating in effect 
prior to the surgery.  

The Veteran disagreed with the rating decision, arguing that the 
currently assigned 10 percent rating does not adequately reflect 
the severity of her right knee disability and does not properly 
compensate her for the interference in her daily life caused by 
her right knee disability.  

Disability ratings are determined by applying VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.  

When determining the severity of a musculoskeletal disability, 
which is at least partly rated on the basis of range of motion, 
VA must consider the extent the Veteran may have additional 
functional impairment above and beyond the limitation of motion 
objectively shown due to the extent of her pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during times 
when her symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  In addition 
to these types of symptoms, other considerations include whether 
there is swelling, deformity or atrophy from disuse.  38 C.F.R. § 
4.45.

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight- bearing are related considerations.  38 C.F.R. § 
4.45.  For the purpose of rating disability from arthritis, the 
knee is considered a major joint.  See 38 C.F.R. § 4.45.

The Veteran's knee disability was initially rated under 
Diagnostic Code 5257 for recurrent subluxation or lateral 
instability of the knee.  Under DC 5257, a 10 percent rating is 
warranted if there is recurrent subluxation or lateral 
instability resulting in a slight knee disability; a 20 percent 
rating is warranted if there is recurrent subluxation or lateral 
instability resulting in a moderate knee disability; and 30 
percent rating is warranted if there is recurrent subluxation or 
lateral instability resulting in a severe knee disability.  38 
C.F.R. § 4.71a, DC 5257.

VA's Rating Schedule does not define the words "slight," 
"moderate" and "severe."  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

Knee disabilities can also be rated based on limitation of 
flexion, limitation of extension or based on x-ray evidence of 
degenerative arthritis.  Limitation of flexion of the knee is 
rated under DC 5260.  Under DC 5260, a 0 percent rating is 
warranted if the knee has flexion limited to 60 degrees; 10 
percent rating is warranted if the knee has flexion limited to 
45 degrees; a 20 percent rating is warranted if the knee has 
flexion limited to 30 degrees; and a 30 percent rating is 
warranted if the knee has flexion limited to 15 degrees.  For VA 
compensation purposes, normal range of motion of the knee is from 
0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 
4.71a, Plate II.  

Limitation of extension of the knee is rated under DC 5261.  
Under DC 5261 for evaluation based on limitation of extension of 
the leg, a 0 percent rating is warranted if extension of the knee 
is limited to 5 degrees; a 10 percent rating is warranted if 
extension of the knee is limited to 10 degrees; a 20 percent 
rating is warranted if extension of the knee is limited to 
15 degrees; a 30 percent rating is warranted if extension of the 
knee is limited to 20 degrees, a 40 percent rating is warranted 
if extension of the knee is limited to 30 degrees warrants; and a 
50 percent rating is warranted if extension of the knee is 
limited to 45 degrees.  

DC 5003 provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  According to DC 5003, when limitation of motion would 
be noncompensable, i.e., 0 percent, under a limitation-of-motion 
code, but there is at least some limitation of motion, VA assigns 
a 10 percent rating for each major joint so affected, to be 
combined, not added.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

VA's General Counsel has held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257, respectively, and that evaluation of a knee 
disability under both of these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate 
rating must be based on additional disability.  

In VAOPGCPREC 9-98 (August 14, 1998), VA's General Counsel 
further explained that, when a veteran has a knee disability 
evaluated under DC 5257, to  warrant a separate rating for 
arthritis based on x-ray findings, the limitation of motion need 
not be compensable under DCs 5260 or 5261, but it must at least 
meet the criteria for a zero percent rating or there must be 
objective evidence of painful motion because, read together, DC 
5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by x-ray, is deemed 
to be limitation of motion and warrants the minimum rating for a 
joint, even if there is no actual limitation of motion.  See 
generally Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

In VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2007), 
VA's General Counsel held that separate ratings also may be 
assigned for limitation of flexion and extension of the same 
knee.

Knee Rating Prior to the May 2007 Surgery

Applying these criteria to the facts of the case, the Board finds 
that the Veteran's right knee disability warrants a higher 20 
percent rating for instability prior to surgery and a separate 10 
percent rating for painful motion and arthritis. 

There is little evidence of record in the year prior to 
undergoing surgery.  

A January 2007 private treatment record from Dr. J.P.L. indicated 
a possible meniscus tear and strained ligament.  An MRI found no 
evidence of a meniscal tear but evidence of a chronic ACL tear, 
minor degenerative changes and a trace amount of joint effusion.  
A February 2007 record states that the Veteran reported a painful 
right knee and asserted that it hurt to stand.  A March 2007 
record indicates that a right knee arthroscopy was recommended.

In March 2007 the Veteran underwent a VA orthopedic consultation 
where it was noted that she had pain, swelling and instability in 
her right knee.  The Veteran reported that her knee gave out on 
side-to-side movements, and she indicated that this had gotten 
progressively worse since the injury in service.  On physical 
examination, the Veteran had no effusion, good patellar mobility, 
and no tenderness to palpation of the patella.  Lachman testing 
was 1+ and anterior drawer testing was 1 to 2+.  The doctor 
stated that the Veteran's knee was stable to valgus and varus 
stress testing, and the posterior drawer test was negative.  An 
MRI showed an ACL tear.  He advised her that she could try 
rehabilitation and physical therapy along with a brace, but he 
indicated that this would not necessarily eliminate her 
instability.

The Veteran then saw a private doctor who stated that the 
Veteran's knee was stable on examination.  

The treatment records from Dr. G.A.R. state that prior to 
surgery, the Veteran had +2 effusion in the right knee with grade 
II medial collateral ligament laxity and grade III anterior 
cruciate ligament laxity and positive pivot shift, Lachman and 
ARLI tests.  She had a positive McMurray and Apley grind test 
about the medial and lateral joint line with knee range of motion 
from 5 to 130 degrees with pain on the extremes.  

On May 9, 2007, the Veteran underwent right an ACL 
reconstruction.  The postoperative diagnosis was complete tear of 
the ACL, macerated tear central body and posterior horn medial 
meniscus mesial two-thirds, tear involving mesial one-third 
central body lateral meniscus, grade II/IV patellofemoral 
degenerative joint disease of the right knee.

Based on these records, it is clear that the Veteran had 
instability in her right knee as surgery was recommended to 
repair her ACL.  In this case, because surgery was required to 
repair the instability, the Board concludes that it is more than 
slight, and a rating of 20 percent is assigned in recognition of 
moderate instability.  However, the evidence does not show that 
the Veteran's right knee instability was severe as for example 
her right knee was found to be stable to valgus and varus stress 
testing at the VA orthopedic consult and the posterior drawer 
test was negative.  As such, a rating in excess of 20 percent is 
not warranted based on instability.

The Board has also considered whether a separate rating is 
warranted based on limitation of motion.  At her private 
examination, the doctor indicated that the Veteran had range of 
motion from +5 to 130 degrees with pain at the extremes of 
motion.  

As noted above, a compensable rating requires extension to be 
limited to 10 degrees, or flexion to be limited to 45 degrees, 
and therefore an additional rating would not be warranted based 
purely on limitation of motion.  The Board has considered whether 
a compensable rating is warranted on the basis of functional loss 
due to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional 
loss contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it is 
due to pain.  38 C.F.R. § 4.40.  In this case, the Veteran 
demonstrated range of motion from +5 to 130 degrees with pain 
only at the extremes of motion.  There is no suggestion in the 
medical records that either pain or repetitive motion limited the 
range of motion in the Veteran's right knee to a compensable 
level.  As such, a compensable rating for limitation of motion is 
not warranted on this basis. 

While a compensable rating is not warranted based on limitation 
of motion, x-rays at that time show diagnosis of degenerative 
joint disease in the right knee.  From a review of the medical 
evidence, the Veteran did have limitation of motion (albeit 
noncompensable) and pain and swelling noted.  As such, she meets 
the criteria for a separate 10 percent rating, prior to her 
surgery under 38 C.F.R. § 4.71a, DC 5003.

As such, the Veteran's condition warrants a 20 percent rating for 
instability prior to surgery and a 10 percent rating based on a 
finding of arthritis and painful motion.  

Rating following the Convalescent Period

Following her convalescent period, the RO returned the Veteran's 
rating to 10 percent for instability. 

Since the surgery, the Veteran has undergone three VA 
examinations of her right knee in July 2007, September 2008, and 
October 2009.  Private treatment records have also been obtained, 
as have lay statements and the Veteran's testimony.

It is noted that several letters have been received from the 
Veteran's husband and children, describing the Veteran's 
limitation following surgery.  However, these letters were all 
received within the Veteran's convalescent period, during which 
she was receiving a total disability rating.  As such, these 
letters do not provide any evidence as to the condition of the 
Veteran's right knee following the convalescent period.  

At a VA examination in July 2007, the Veteran was walking on two 
crutches and using a knee brace.  The Veteran stated she was 
recovering slowly from surgery and was not able to get up or 
ambulate without the crutches.  The examiner noted a healing scar 
over the patella tendon as well as other surgical scars.  The 
examiner noted good ligamentous stability and range of motion of 
the right knee from 0 degrees of extension to 90 degrees of 
flexion.  The examiner diagnosed status post anterior cruciate 
ligament reconstruction, partial excision medial meniscus, and 
debridement of articular cartilage right femoral condyle.  The 
examiner noted that the Veteran had not nearly reached maximum 
medical improvement in regard to her right knee and that she had 
a moderate-to-severe amount of impairment at the present time.

A September 2007 letter from the Veteran states that the physical 
therapy for her right knee had not been very successful, that she 
still had pain and weakness in her right knee, and that her right 
knee functioning was still far from normal.

The September 2008 VA examination found that the Veteran's right 
knee had range of motion from 10 degrees of extension to 102 
degrees of flexion.  The examiner noted loss of flexion to 90 
degrees on repetitive use.  The examiner indicated that the 
stability tests of the right knee were normal.  The examiner 
noted joint line tenderness and tenderness in the area of 
insertion of the patellar tendon.  The examiner diagnosed right 
knee strain status post ACL repair and chondromalacia of the 
right knee due to previous ACL strain and insufficiency.  It was 
also noted that x-rays showed no effusion into the joint.

At the October 2009 VA examination, the Veteran reported that her 
right knee swells and was stiff three times a week with changes 
in the weather, standing for 40 minutes or more, or walking more 
than 50 yards.  The Veteran reported an occasional sense of 
instability.  The examiner found tenderness to palpation along 
the patella tendon and on the anterior aspect of the patella.  
The examiner found range of motion from 0 degrees extension to 
115 degrees of flexion.  The examiner noted pain from 90 degrees 
of flexion but no further loss of range of motion on repetitive 
use.  The examiner noted that the Veteran's gait was mildly 
antalgic with decreased weight bearing on the right.

While the Veteran had considerable instability prior to the 
surgery.  Objective evidence since the surgery has failed to show 
any instability in the right knee surgery.  As noted, the 
examiners at each of the three examinations found no objective 
evidence of instability.   In fact, at the 2008 VA examination, 
the examiner specifically stated that while there was instability 
prior to the surgery, there was no instability at the time of the 
examination as the operation appeared to have corrected the 
instability.  As such, there is no basis for a compensable rating 
under DC 5257 after the surgery which repaired the Veteran's ACL.  

Rather, the post-surgery residuals of her right knee disability 
would be more appropriately rated under DC 5261 rather than DC 
5257.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if supported by explanation and 
evidence).  Although it is possible to have simultaneous ratings 
under DC 5257 and DC 5261, the lack of objective evidence of 
instability after the surgery, means that a compensable rating 
under DC 5257 is not supported.

Under DC 5261, the Veteran's condition warrants a 10 percent 
rating since surgery because she has motion with loss of 
extension to 10 degrees.  It is noted that at the VA examinations 
in 2007 and 2009, the Veteran demonstrated full extension, as 
well as flexion that greatly exceeded the requirement for even a 
noncompensable rating.  However, at her most limited at the 
September 2008 VA examination, the Veteran was only able to 
extend her knee to 10 degrees which would warrant a 10 percent 
rating under DC 5261.  Yet, even then, the examiner indicated 
that the Veteran had full passive extension, and the examiner 
found no additional loss of extension after repetitive motion.  
There was additional loss of flexion after repetitive motion, but 
even then it only reduced motion to 90 degrees.  The examiner 
added that no pain was noted during range of motion testing.

As such, at its most limited, the Veteran has only demonstrated 
limitation of motion in her right knee that would support a 
rating of 10 percent based on limitation of motion.  Even 
considering any functional limitation from weakness, stiffness, 
fatigability, and lack of endurance the evidence does not show 
that a rating in excess of 10 percent is warranted.  As noted, 
subsequent to the examination which showed compensable limitation 
of extension, the Veteran demonstrated full extension.  
Furthermore, on the examination which showed limitation of 
extension, the examiner found that no pain was seen on testing 
and repetitive motion did not cause additional loss of extension.  

A separate rating is not warranted based on arthritis as a rating 
based on limitation of motion has been assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A rating was considered under 38 C.F.R. § 4.71a, Diagnostic Code 
5258.  However, a rating of this nature requires pain, locking 
and effusion in the knee.  In the Veteran's case, the evidence 
clearly shows pain, but effusion has not been seen.  For example, 
no effusion was seen on x-ray in September 2008.  As such, the 
criteria for a rating under Diagnostic Code 5258 have not been 
met.

It is noted that during the course of his appeal, the Veteran 
underwent surgery on her right knee to repair her meniscus.  The 
operation report from May 2007 notes that the surgeon excised the 
mesial one-half central body and posterior horn medial meniscus 
mesial two-thirds and shaved the mesial one-third tear lateral 
meniscus.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5259 a 
separate 10 percent rating may be assigned for the removal of 
semilunar cartilage when the knee remains symptomatic.  It is 
noted that symptoms may include, swelling, popping, locking, 
giving way sensation or catching.  In this case, the Veteran has 
credibly reported many of these symptoms, and from the medical 
evidence, it seems clear that the Veteran's right knee remains 
symptomatic.  Therefore, an additional 10 percent rating is 
assigned under Diagnostic Code 5259 following the Veteran's post-
surgical convalescence.

The Board is satisfied that this separate rating is not 
"pyramiding".  38 C.F.R. § 4.14.  The 10 percent rating 
assigned that is currently assigned for arthritis is premised 
primarily on painful motion.  Conversely, the 10 percent rating 
that is being assigned under Diagnostic Code 5259 is based on 
symptoms such as swelling, weakness, flare-ups, and stiffness.  

As such, in summary, following convalescence the Veteran should 
be assigned two 10 percent ratings for her right knee disability 
based on limitation of motion and removal of the meniscus which 
remains symptomatic, and to this extent, the Veteran's claim is 
granted.

The Board has also considered whether an extraschedular rating is 
warranted, noting that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that 
the determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 
111 (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  This means that initially there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral is required.  If the 
criteria do not reasonably describe the claimant's disability 
level and symptomatology, a determination must be made whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  See id. 

In this case, the medical evidence fails to show anything unique 
or unusual about the Veteran's right knee disability that would 
render the schedular criteria inadequate.  The Veteran's main 
symptoms from throughout the course of her appeal are knee pain, 
swelling, and instability, all of which are contemplated in the 
rating assigned.  As such, it would not be found that the 
Veteran's right knee disability met the "governing norms" of an 
extraschedular rating.  Accordingly, an extraschedular rating is 
not warranted. 

III.  Extension of the Temporary Total Rating

The Veteran was granted a temporary total rating for three months 
following her May 9, 2007, right knee surgery for the surgery and 
convalescence.  The Veteran claims that her convalescence was 
longer than three months and her temporary total rating should be 
extended.  As discussed below, the Board disagrees.  

Temporary total ratings will be assigned from the date of 
hospital admission and continue for 1, 2, or 3 months from the 
first day of the month following hospital discharge when 
treatment of a service-connected disability results in: (1) 
Surgery (including outpatient surgery after March 1, 1989) 
necessitating at least 1 month of convalescence;  (2) Surgery 
with severe postoperative residuals such as incompletely healed 
surgical wounds, recent amputation stumps, therapeutic 
immobilization of one major joint or more, application of a body 
cast, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) Immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Extensions of 1, 2, or 3 months beyond the initial 3 months may 
be granted under the provisions of 38 C.F.R. § 4.30(a)(1), (2), 
or (3), (noted above) and further extensions of 1 or more months, 
up to 6 months, may only be made under the provisions of 38 
C.F.R. § 4.30(a)(2) or (3) (e.g., where there are severe 
postoperative residuals).  38 C.F.R. § 4.30(b).  Thus, the 
temporary total rating may be in effect for no more than 1 year. 

Notations in the medical record as to a Veteran's incapacity to 
work after surgery must be taken into account in the evaluation 
of a claim brought under the provision of 38 C.F.R. § 4.30.  
Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 
11 Vet. App. 427, 430 (1998).  Furthermore, the term 
"convalescence" does not necessarily entail in-home recovery.

As is relevant here, the Court of Appeals for Veterans Claims has 
defined convalescence as "the stage of recovery following an 
attack of disease, a surgical operation, or an injury."  Felden, 
11 Vet. App. at 430 (citing Dorland's Illustrated Medical 
Dictionary).  The Court also defined recovery as "the act of 
regaining or returning toward a normal or healthy state."  Id. 
(citing Webster's Medical Desk Dictionary 606 (1986)).

The Veteran underwent arthroscopic surgery on her right knee on 
May 8, 2007.  
The Veteran underwent a VA examination in mid-July 2007 at which 
the VA examiner noted that the Veteran had not nearly reached 
maximum medical improvement in regard to her right knee and that 
she had a moderate-to-severe amount of impairment at the present 
time.  The Veteran was using two crutches at that time.

In a letter dated at the end of August 2007, Dr. G.A.R. stated 
that the Veteran was unable to work for approximately 12 weeks 
after her surgery.  This would be consistent with the more than 
three months of convalescence that the Veteran was awarded from 
early May until the end of August 2007.  However, he did not 
report that additional convalescence was necessary.

A September 2007 letter from the Veteran states that the physical 
therapy for her right knee had not been very successful, that she 
still had pain and weakness in her right knee, and that her right 
knee functioning was still far from normal.  She reported being 
told that it could take up to a year before the knee would fully 
heal.  She stated that her doctor wanted her to continue to 
undergo physical therapy, but she had not scheduled any 
additional visits.  She did report going to physical therapy 
approximately twice per week since the surgery.  She stated that 
she felt that she had been doing pretty well in light of the 
condition of her right knee prior to the surgery.

A December 2007 letter from Dr. J.P.L. states that the Veteran 
will need a 12-month recovery period for her new grafted anterior 
cruciate ligament to regrow.

The next medical evidence did not appear until June 2008 at which 
point it was noted that the Veteran's ACL was doing well, and the 
Veteran was noted to have excellent motion and good strength.

The Veteran testified at a hearing before the Board in September 
2010, but while she requested an extension of her convalescence 
period, she provided no evidence to support such an extension.

Based on the medical evidence of record, the Board finds that an 
extension of the temporary total disability rating beyond August 
2007 is not warranted for convalescence following right knee 
surgery.

The records show that Veteran continued to experience pain and 
was involved in physical therapy.  However, the record did not 
demonstrate incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a wheelchair 
or crutches (regular weight-bearing prohibited) at any point 
following the end on her convalescence. The Veteran also did not 
have any major joint immobilized in a cast during this period.

The Veteran indicated in September 2007 that while her knee was 
not yet normal, she had gone to physical therapy approximately 
twice per week since the surgery, and she felt that she had been 
doing pretty well in light of the condition of her right knee 
prior to the surgery.

While Dr. J.P.L. did state that it may take a year to regrow the 
ligament, there was no evidence of severe postoperative 
residuals, or that any of the conditions enumerated above existed 
following the allotted convalescence period. 

The governing law and regulation are explicit in their language.  
There is little flexibility involved in a grant of a temporary 
total disability rating for convalescence.  The record shows that 
the Veteran underwent right surgery which necessitated 
convalescence.  The RO's grant of more than three months of 
temporary total rating following the right knee surgery reflects 
this factual situation.  However, in the absence of the 
conditions enumerated above, there is no legal basis for the 
assignment of additional convalescence benefits.  The weight of 
the evidence is against the Veteran's claims and her appeal must 
therefore be denied.


ORDER

A 20 percent rating for right knee instability prior to the 
Veteran's May 2007 surgery is granted, subject to the laws and 
regulations governing the payment of VA compensation.

A separate 10 percent rating for arthritis in the right knee 
prior to the Veteran's May 2007 surgery is granted, subject to 
the laws and regulations governing the payment of VA 
compensation.

A rating in excess of 10 percent for the Veteran's right knee 
following her convalescence is denied.

An extension of the temporary total rating, following the initial 
three month period of convalescence is denied.


REMAND

The Veteran is requesting service connection for varicose veins 
in her legs and a left knee disability.  These claims require 
further development including medical nexus opinions and 
therefore must be remanded.

VA is generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  The Court of Veterans Claims 
has held that a medical examination report must contain not only 
clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008);  Stefl v. Nicholson, 21 Vet.App. 
120, 124 (2007) ("[A]medical opinion ... must support its 
conclusion with an analysis that the Board can consider and weigh 
against contrary opinions.").

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA 
undertakes the effort to provide an examination for a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).

In 1988, the Veteran was diagnosed with overuse syndrome in her 
left knee.  Her private doctor wrote in December 2007 that the 
degenerative joint disease in the Veteran's left knee had 
increased over the years as a result of the overuse compensation, 
but he provided no rationale for such a conclusion.

VA afforded the Veteran a VA Compensation and Pension examination 
in November 2008 to determine if her left knee disability was 
either related to service or secondary to her right knee 
disability.  The examiner diagnosed mild arthritis in the medial 
compartment of the left knee and opined that this condition was 
related to normal aging and to the Veteran's obesity.  The 
examiner did not discuss the Veteran's 1988 diagnosis of overuse 
syndrome, aside from merely stating that she was of the opinion 
that the degenerative changes were not the result of overuse.  
The Board is unclear upon what evidence the examiner based her 
conclusion that the Veteran was obese.  The current evidence 
shows the Veteran's weight was in the normal range during service 
and through 1984.  The next available weight is in 2007 which 
shows the Veteran to be overweight at that time.  There is no 
evidence in the file that she was obese between 1984 and 2007, 
notably in 1988 when she was diagnosed with overuse syndrome of 
the left knee.  Without further evidence to support the VA 
examiner's opinion that obesity caused her arthritis, this 
rationale is not sufficient.

The Veteran's service treatment records show she was diagnosed 
with varicose veins in the left leg in June 1977; however, 
subsequent examinations did not note varicose veins, and the 
Veteran did not complain about them on subsequent medical history 
surveys.  The January 2007 MRI shows varicose veins in the right 
leg.  It is unclear whether these varicosities are the same as 
in-service or are secondary to the service-connected right knee 
disability.

So this case must be referred to a VA examiner to have her review 
the relevant evidence and determine the etiology of the Veteran's 
left knee disability, varicose veins of the left lower extremity, 
and varicose veins of the right lower extremity.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for another VA 
compensation examination for additional 
medical examination to address her claims for 
service connection for a left knee disability 
and for varicose veins.  The Veteran's claims 
file should be provided; and a complete 
rationale should be provided for any opinion 
expressed. 

The examiner should diagnose any current left 
knee disability, and then should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) that a 
current left knee disability was caused by 
her right knee disability.  In doing so, the 
examiner should specifically address the 
assertion by the Veteran's private doctor's 
assertion that she has overuse syndrome in 
her left knee as a result of her service 
connected right knee, as well as the VA 
examiner's opinion that the Veteran's left 
knee disability a was the result of weight 
and age.  

The examiner should determine whether the 
Veteran currently has varicose veins in 
either leg, and if so, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that current varicose veins 
initially manifested during her service from 
May 1977 to October 1977 and from February 
1978 to March 1981, or are secondary to her 
service-connected right knee disability.  In 
doing so, the examiner should comment on the 
notation in service in 1977 that the Veteran 
had varicose veins as well as the relevance, 
if any, in the subsequent medical 
examinations that did not list varicose 
veins. 

2.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran and 
her representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MATTHEW BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


